Order entered October 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01123-CV

                     IN THE INTEREST OF A.B., ET AL., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 13-197-X-305th

                                            ORDER
        We REINSTATE this appeal which we abated to allow the trial court to conduct a

hearing on Dennis R. Croman’s motion to withdraw as court-appointed counsel for appellant

Father. The reporter’s record of the hearing has been filed, as has the trial court’s findings. The

findings reflect Father desires to prosecute the appeal, Mr. Croman has been allowed to withdraw

as counsel, April Smith has been appointed new counsel for Father, and the court reporter has

been instructed to commence preparation of the record.         We ADOPT these findings and

DIRECT the Clerk of this Court to remove Mr. Croman as counsel for Father and substitute

April Smith in his place. We ORDER Pamela Sumler, Official Court Reporter for the 305th

Judicial District Court to file the record of the trial court proceedings no later than November 3,

2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE